Title: To Benjamin Franklin from Deborah Franklin, 13–14 December 1769
From: Franklin, Deborah
To: Franklin, Benjamin


My Dear child
Desember the 13 1769
this day mr. Foxcrofte tells me that this poste is to take the letters in the 2d packites which I did not get my letter that I ansers your qustons I can only say that I had not one line in the Ocktober packit nor have not heard only mr. Comes that he heard that you was well in ocktober for wich I was verey glad.
I am to tell you that I am much better then I was when I wrote to you the laste letter I Can find my selef Stronger and my culler and look as yous all [usual]. Sister is verey a greabel to me and makes everey thing verey plesant to me and we air as hapey as we Cold expeckte to as in your absenes but we hope you will be as soon in the Spring. You asked me who Cumes to see us as to nabors. I muste tell you that verey few Cumes to see us my verey kind Nabor Thomson has bin gon ever senes the begining of the summer and my worthey mrs. Thomson has labered under a verey maloncoley disordor so as not to be abel to take aney notes of her famely nor aney thing but yit I mis her verey much I loved her much indead the youngest of the Cliftons is all moste Dead. Salley is with her Sister shee is thair now I beleve shee donte know the packit sailes so soon shee sed shee shold write. Our Dear king bird is verey well he is seting by me and is as fine a dear Lad and sendes his Dutey to you and his allso to good mrs. Stephenson and miss Polley my beste Compley mentes to Sir John Pringill for his goodness for his advise to me (if you thinke it proper) the poste cume in the night and I am up to finish this nobodey but my Dear Benj Franklin with me. Sister desiers her Love to you. I am your Afeckshon Wife
D Franklin
Desembe the 14
 Addressed: To / Benjamin Franklin Esqr / Craven Street / London
